DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 02/06/2020 & 08/17/2020.  The information disclosed therein was considered.
Election/Restrictions
Applicant’s election without traverse of Invention II (claims 10-17) in the reply filed on 02/14/2021 is acknowledged. 



Drawings
The drawings submitted on 08/30/2019 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations in lines 16-20 cited in claim 1” an equalizer circuit including a first selection transistor having a first end connected to the first selection line via the block selection circuit and a second end connected to the source line, a second selection transistor connected to the word line via the block selection circuit” must be shown or the feature(s) canceled from the claim(s). For example, in figure 2, the equalizer EQ1 the first selection transistor is connected to the first selectin line from one end and to the source line from the other end.  Clearly, that is not shown in the figures. As shown, one of the transistor is connected to the selection line and the other transistor end is connected to the SL line. The same applies the second transistor of the equalizer cited in claim 1.    In Figure 1, the second end is connected to operative voltage generation circuit 21.    No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitations in line 16-21 cites “ an equalizer circuit including a first selection transistor having a first end connected to the first selection line via the block selection circuit and a second end connected to the source line, a second selection transistor connected to the word line via the block selection circuit and a second end connected to the source line, and a third selection transistor connected to the second selection line via the block selection circuit”,  it is unclear how the transistors are connected to each other in the equalizer. As the claim cites “a second selection transistor connected to the word line”, it is unclear how this connection is made to the word line, is it through a first end of a second selection transistor connected to the word-line?  Furthermore, there is no end point to the third selection transistor e.g., where does the connection end, is it grounded or just floating? Please make any required analogous changes in the dependent claims. Claims 11-17 are rejected because of their dependency to the rejected base claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Lee et al (US20060250850 FIG 1, 3 & 9; [0006 & 0058] discloses block selection transistors 30, voltage generator 40, connected to 30, and first and second string selections transistor e.g., 211 & 213,  ground selection transistors 201 & 206 and memory cells in memory array 10).
Nam et al (US9786372 FIG 5 & 8; discloses having block selection transistors TRB1-TRB8).
 Lee et al (US20110075499 FIG 2; [0056] discloses an equalizer 130_1 comprising transistors MN3 and MN4).
 Shirakawa et al (US10120584 FIG 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.